Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.

Claim Objections
Claims 1,6,9-12 and 14 are objected to because of the following informalities:  Claim 1, line 12 should read –first terminal end of the struts—in order to fix an inadvertent typographical error.  Appropriate correction is required. Claims 6,9-12 and 14 directly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “implanted for greater than 10 days”, and the claim also recites “at least one month or one year or more” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,413,648, see chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts with an end that contains an anchor element such as a hook that contacts a vessel wall and another end that is secured to the housing of the pump. The claims within the instant application are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,413,648, see MPEP 804. 
Claims 15,18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,413,648 in view of US 2004/0044266 to Siess et al. (previously cited), see claim chart below. 

Application
U.S. Patent No. 10,413,648
Analysis
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, 
wherein the outer end of the struts are at a first tip of a first terminal end the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are at second tip of the struts at a second terminal end of the strut opposite the first terminal end, and wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
The claims in the instant application are more generic than the claims in US Patent No. 10,413,648 since the claims in the instant application do not recite the anchor element being a hook or a locking mechanism, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648. 
9. The system of claim 1, wherein the support members have a first configuration where an overall diameter of the pump, the pump housing, and the support structure is reduced to permit transluminal delivery.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 2 of US Patent No. 10,413,648. Regarding claim 9 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
10. The system of claim 1, wherein the support structure centrally disposes relative to the vessel wall.
3. The blood flow assist device of claim 1, wherein the plurality of struts centrally dispose the pump housing in the vessel.
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 2 of US Patent No. 10,413,648. Regarding claim 10 of the instant application, the limitations are fully anticipated by claim 3 of US Patent No. 10,413,648.
11. (Original) The system of claim 1, wherein the pump is a first pump, and the system further comprises a second pump, wherein the second pump is placed in parallel with the first pump.
Claim 2, see full language above. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 2 of US Patent No. 10,413,648.  Regarding claim 11 of the instant application, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify claim 2 to include a second pump, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04. 
15. (Original) A method for providing blood flow assistance to a circulatory system, the method comprising the steps of:
preparing a patient for a heart catheterization;
making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique;
passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 2 of US Patent No. 10,413,648. Regarding claim 15, claim 2 of US Patent No. 10,413,648 does not explicitly teach preparing a patient for a heart catherization, making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique, passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small incision near a blood vessel in a patient’s body (e.g. incision made near blood vessel, Fig. 8, para. [0034]) and performing a Seldinger technique (e.g. introduce pump according to the Seldinger technique, Fig. 8-12, abstract, para. [0002]); passing a sheath over a guidewire (e.g. sluice 36 consisting of rigid tube 37 is passed over a guide wire 34, Figs. 10-11, para. [0035]-[0037]), wherein the sheath restrains a blood flow assist system of claim 1, see rejection of claim 1 above, in the collapsed configuration (e.g. retains the intravascular pump in a collapsed position, Fig. 12, para. [0038]); and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration (e.g. delivering tip to desired location, Figs. 12, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to including using a technique as claimed within claim 15 and of the instant application for delivering the blood flow assist system disclosed within claim 2 of US Patent No. 10,413,648, as taught by Siess in order to yield the predictable result of providing a minimally invasive way for delivering the blood flow assistance system to the body to aid in providing proper blood flow through the blood vessels.  
18. (Original) The method of claim 15, wherein the struts are members that are thin, elongated, and narrow in width.
Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of
the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip.
See above regarding the analysis for claim 15 of the instant application being rendered obvious over claim 2 of US Patent No. 10,413,648 in view of Siess. Regarding claim 18 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.


Claims 1, 6, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 11,241,569. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and reference application recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts with an end that contains an anchor element that contacts the vessel wall and another end that is secured to the housing of the pump, see claim chart below. The claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 11,241,569, see MPEP 804.
Claims 15,18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17 of U.S. Patent No. 11,241,569 in view of US 2004/0044266 to Siess et al. (previously cited), see claim chart below. 

Application
U.S. Patent No. 11,241,569
Analysis
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, wherein the outer end of the struts are at a first tip of a first terminal end of the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are at second tip of the struts at a second terminal end of the strut opposite the first terminal end, and wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
The claims in the instant application are more generic than the claims in US Patent No. 11,241,569 since the claims in the instant application do not recite a power wire, a fluid port or a motor, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569.
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, wherein the outer end of the struts are at a first tip of a first terminal end the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are at second tip of the struts at a second terminal end of the strut opposite the first terminal end, and
wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 17. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel, wherein the anchor element comprises a hook. 
The claims in the instant application are more generic than the claims in US Patent No. 11,241,569 since the claims in the instant application do not recite a power wire, a fluid port or a motor or the anchor element being a hook, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569.
6. (Original) The system of claim 1, wherein the support members are formed as a leaf-spring.
 16. A blood flow assist system comprising….the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall of the blood vessel…(see full language for claim 16 above). 

 17. A blood flow assist system comprising….the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall of the blood vessel…(see full language for claim 17 above).
See above regarding the analysis for claim 1 of the instant application being 
being anticipated by claims 16 and 17 of US Patent No. 11,241,569. Regarding claim 16 of the instant application, the limitations are fully anticipated by claims 16 and 17 of US Patent No. 11,241,569.
11. (Original) The system of claim 1, wherein the pump is a first pump, and the system further comprises a second pump, wherein the second pump is placed in parallel with the first pump. 
Claims 16 and 17, see full language above. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claims 16 and 17 of US Patent No. 11,241,569. Regarding claim 11 of the instant application, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify claims 16 and 17 to include a second pump, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04. 
14. (Original) The system of claim 1, wherein the system received electrical energy from a transcutaneous energy coil or a power wire connected to a power source external to a patient’s body.
 16. A blood flow assist system comprising: a power wire associated with a motor… and a portion of the power wire are configured to be inserted into a blood vessel..(see full language for claim 16 above). 

 17. A blood flow assist system comprising: a power wire associated with a motor… and a portion of the power wire are configured to be inserted into a blood vessel…(see full language for claim 17 above). 
See above regarding the analysis for claim 1 of the instant application being anticipated by claims 16 and 17 of US Patent No. 11,241,569. Regarding claim 14 of the instant application, the limitations are fully anticipated by claims 16 and 17 of US Patent No. 11,241,569.
15. (Original) A method for providing blood flow assistance to a circulatory system, the method comprising the steps of:
preparing a patient for a heart catheterization;
making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique;
passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 16 of US Patent No. 11,241,569. Regarding claim 15, claim 16 of US Patent No. 11,241,569 does not explicitly teach preparing a patient for a heart catherization, making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique, passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small incision near a blood vessel in a patient’s body (e.g. incision made near blood vessel, Fig. 8, para. [0034]) and performing a Seldinger technique (e.g. introduce pump according to the Seldinger technique, Fig. 8-12, abstract, para. [0002]); passing a sheath over a guidewire (e.g. sluice 36 consisting of rigid tube 37 is passed over a guide wire 34, Figs. 10-11, para. [0035]-[0037]), wherein the sheath restrains a blood flow assist system of claim 1, see rejection of claim 1 above, in the collapsed configuration (e.g. retains the intravascular pump in a collapsed position, Fig. 12, para. [0038]); and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration (e.g. delivering tip to desired location, Figs. 12, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to including using a technique as claimed within claim 15 of the instant application for delivering the blood flow assist system disclosed within claim 16 of US Patent No. 11,241,569, as taught by Siess in order to yield the predictable result of providing a minimally invasive way for delivering the blood flow assistance system to the body to aid in providing proper blood flow through the blood vessels.  
15. (Original) A method for providing blood flow assistance to a circulatory system, the method comprising the steps of:
preparing a patient for a heart catheterization;
making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique;
passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
 17. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel, wherein the anchor element comprises a hook. 
See above regarding the analysis for claim 1 of the instant application being anticipated by claim 17 of US Patent No. 11,241,569. Regarding claim 15, claim 17 of US Patent No. 11,241,569 does not explicitly teach preparing a patient for a heart catherization, making a small incision near a blood vessel in a patient’s body and performing a Seldinger technique, passing a sheath over a guidewire, wherein the sheath restrains a blood flow assist system of claim 1 in the collapsed configuration; and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration.
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small incision near a blood vessel in a patient’s body (e.g. incision made near blood vessel, Fig. 8, para. [0034]) and performing a Seldinger technique (e.g. introduce pump according to the Seldinger technique, Fig. 8-12, abstract, para. [0002]); passing a sheath over a guidewire (e.g. sluice 36 consisting of rigid tube 37 is passed over a guide wire 34, Figs. 10-11, para. [0035]-[0037]), wherein the sheath restrains a blood flow assist system of claim 1, see rejection of claim 1 above, in the collapsed configuration (e.g. retains the intravascular pump in a collapsed position, Fig. 12, para. [0038]); and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration (e.g. delivering tip to desired location, Figs. 12, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to including using a technique as claimed within claim 15 of the instant application for delivering the blood flow assist system disclosed within claim 17 of US Patent No. 11,241,569, as taught by Siess in order to yield the predictable result of providing a minimally invasive way for delivering the blood flow assistance system to the body to aid in providing proper blood flow through the blood vessels.  
18. (Original) The method of claim 15, wherein the struts are members that are thin, elongated, and narrow in width.
16. A blood flow assist system comprising…plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end…(see full language for claim 17 above).

17. A blood flow assist system comprising… plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end…(see full language for claim 17 above). 
See above regarding the analysis for claim 15 of the instant application being 
being rendered obvious over claims 16 and 17 of US Patent No. 11,241,569 in view of Siess. Regarding claim 18 of the instant application, the limitations are fully anticipated by claims 16 and 17 of US Patent No. 11,241,569.


Allowable Subject Matter
Claims 12,19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to 103 rejections against claim(s) 1 and 15 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. Regarding the double patenting rejections, the amendment still reads similar to the claims within U.S. Patent No. 10,413,648 and U.S. Patent No. 11,241,569, see rejections above which has been amended to further clarify how the amended claims within the instant application are anticipated or rendered obvious over  U.S. Patent No. 10,413,648 and U.S. Patent No. 11,241,569. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792